Exhibit 99.1 June 18 , 2012 FOR IMMEDIATE RELEASE Contacts: ANALYST MEDIA Tamera Gjesdal Alan W. Greer Cynthia A. Williams Senior Vice President Executive Vice President Executive Vice President Investor Relations Investor Relations Corporate Communications (336) 733-3058 (336) 733-3021 (336) 733-1478 tgjesdal@BBandT.com agreer@BBandT.com cynthia.williams@BBandT.com BB&T to redeem $3.1 billion in trust preferred securities WINSTON-SALEM, N.C . – BB&T Corporation (NYSE: BBT) announced today that the trusts listed below will redeem in their entirety $3.1 billion in aggregate principal amount of issued and outstanding trust preferred securities. This move follows an announcement made by The Board of Governors of the Federal Reserve that proposes rules to phase-out the Tier 1 capital treatment for trust preferred securities. The issued and outstanding trust preferred securities will be redeemed on the redemption date specified for the securities in the notices that BB&T disseminated to the holders of the applicable securities. The securities identified below will be redeemed within 45 days from today in accordance with the terms governing these securities. BB&T is redeeming the securities pursuant to redemption provisions relating to the occurrence of a “Capital Treatment Event” (as defined in the documents governing those securities). In each case, the redemption price will be 100% of the liquidation amount of each trust preferred capital security, together with accrued and unpaid interest to the redemption date. The redemptions will be funded with available cash. Trust Security Amount CUSIP BB&T Capital Trust I 5.85% Capital Securities $ 05529
